Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 10/20/2021. Claims 1-4, and 6-9 were previously pending. Claims 1-4 and 6-9 are rejected. 

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 11/24/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Response to Arguments
4.1.	The previous drawing objection has been withdrawn in light of amendment.
4.2. 	The previous 112(f) claim interpretation has been withdrawn in light of amendment.
4.3. 	Applicant’s arguments with respect to claim (s) under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection (Burks et al. US 2015/0351145 A1).

Claim Objections
5.	Claims 3-4 are objected to because of reciting “the the” in line 2, 3 should be --the --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.2.	Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Detert (US 2012/0185580 A1) in view of Burks et al. (US 2015/0351145 A1).

Regarding Claim 1, Detert discloses a first information processing device (Detert, FIG.1, proxy device 120, first device-display 125, [0031]: a proxy device 120 is a combined control protocol capable is coupled with a first device-display 125 (“(“1st information processing device”) which is non-combined protocol aware device), comprising: 
circuitry confiqured to (Detert, FIG.10, processor 1010, [0054]: includes one or more processor 1010): 
communicate, based on an Internet Protocol (IP), in a first segment of an IP network (Detert, FIG.10, transmitters or receivers 1045, antennas 1055, [0058, 60]: one or more antennas 1055 for the reception of data via radio signals on an IP network, such as a Wi-Fi network; FIG.1, network IP 105, [0031]:  communicate in a network IP 105); 
communicate, via a non-IP wire interface, with a second information processing device of a plurality of information processing devices (Detert, FIG.10, transmitters or receivers 1045, ports 1050, [0058, 60]: including one or more ports 1050 for the reception or transmission of data within the HDMI (“High Definition Multimedia Interface”) network; FIG.1, HDMI network 110, second device-DVR 130, [0031]: communicate with one or more non-combined protocol aware devices, such as second device-DVR 130 (“2nd information processing device”) in HDMI network 110); 
generate a first wire control command based on a first IP control command wire control command received from a first controller which belongs to the first segment, wherein the first IP control command is received via the communication based on the IP, and the first wire control Detert, FIG.1, HDMI network 110, controlling device B 155, [0022, 31-32]: Proxy device 120 connected to both a HDMI network 110 and IP network 105 may forward the commands received from controlling device B 155 (“1st controller”) such as a smart phone to first device-display 125, and forward commands equivalent to CEC (“Consumer Electronics Control”) to another HDMI device); 
execute a proxy control based on the first wire control command by using the communication via the non-IP wire interface (Detert, [0031-32]: the controlling device utilizes a proxy device to transfer communications to and from the controlled device).
However, Detert does not disclose
share first related information, associated with the proxy control by the first information processing device, with the second information processing device based on the communication via the non-IP wire interface, wherein the second information processing device belongs to a second segment different from the first segment.
Burks discloses
share first related information, associated with the proxy control by the first information processing device, with the second information processing device based on the communication via the non-IP wire interface, wherein the second information processing device belongs to a second segment different from the first segment. 

    PNG
    media_image1.png
    465
    497
    media_image1.png
    Greyscale
(Burks, FIG.5, controller 1 502(1), accessory 504, local environment 506, communication network 508, proxy 510, [0063-65]: proxy 510 connects to network 508 (“1st segment”) and act as a relay between remote controllers 502(2), 502(3) and accessory 504 (“2nd information processing device”). Accessory 504 locates in a local environment 506 (“2nd segment”). In operation, a remote controller, e.g., controller 502(2), can establish a connection (e.g., a pair-verified session) with proxy 510 and send a message to proxy 510 indicating that it wishes to communicate with accessory 504. Proxy 510 can establish a connection (e.g., a pair-verified session) with accessory 504 and use that session to relay messages between controller 502(2) and accessory 504).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “pairing” of Burks into the invention of Detert. The suggestion/motivation would have been to improve controlling operation of accessories by general-purpose computing device, involves communicating request message to proxy device through pair-verified session to perform requested interaction with accessory device (Burks, Abstract, [0004-8]).

Regarding Claim 2, Detert-Burks discloses the first information processing device according to claim 1, wherein the circuitry is further configured to receive second related information, associated with a proxy control by the second information processing device, from the second information processing device, from the second information processing device via the non-IP wire interface (Detert, [0022, 31-32]: forward the commands received from controlling device B 155 (“1st controller”) by first device-display 125 to second device-DVR 130 (“2nd information processing device”) and receive the response from second device-DVR 13).  

Regarding Claim 3, Detert-Burks discloses the first information processing device according to claim 2, wherein the the first related information comprises IP segment information of the first segment and list information of the first wire control command, corresponding to the first IP control command, of the first controller (Detert, FIGs. 6-8, [0050]: list of CEC (“Consumer Electronics Control”) codes that are shared in a HDMI network with first device-display 125 and second device-DVR 130).  

Regarding Claim 4, Detert-Burks discloses the first information processing device according to claim 2, wherein
the the second related information comprises IP segment information of the second segment and list information of a second wire control command, 
the second wire control command corresponds to a second IP control command generated at a second controller which belongs to the second segment (Detert, FIG.1, controller device A 140, [0022, 31]: First device-display 125 (“sharing processing section”) are capable to receive CEC commands from second device-DVR 130 over a HDMI network 130. The first device-display 125 receives the IP control command generated at a controller device A 140 (“2nd controller”) belong to the second IP segment via proxy device 120 (“proxy processing section”)).  

Regarding Claim 6, Detert-Burks discloses the first information processing device according to claim 4, wherein the circuitry is further configured to execute the proxy control by the first information processing device based on the second wire control command from the received second related information (Detert, [0046]: CEC messages over IP requires using IP addressing to route messages to a CEC device that has an IP address).  

Regarding Claim 7, Detert-Burks discloses the first information processing device according to claim 6, wherein the second information processing device determines whether the first information (Detert, [0045-48]: When a first device-display 125 wants to send a CEC command, to a second device-DVR 130 (“2nd information processing device”) over an IP network, the first device-display 125 opens a IP connection associated with the second device-DVR 130 (“2nd information processing device”) and then sends CEC command packets through the IP connection. Since the second device-DVR 130 locates in the different IP segment from the first IP segment, the IP connection cannot be opened).  

Regarding Claim 8, Detert discloses an information processing method, comprising: 
in a first information processing device (Detert, FIG.1, proxy device 120, first device-display 125, [0031]: a proxy device 120 is a combined control protocol capable is coupled with a first device-display 125 (“(“1st information processing device”) which is non-combined protocol aware device);
communicating, based on an Internet Protocol (IP), in a first segment of an IP network (Detert, FIG.10, transmitters or receivers 1045, antennas 1055, [0058, 60]: one or more antennas 1055 for the reception of data via radio signals on an IP network, such as a Wi-Fi network; FIG.1, IP network 105, [0031]:  communicate in a network of IP 105 (“1st segment”)); 
communicating, via a non-IP wire interface, with a second information device of a plurality of information processing devices (Detert, FIG.10, transmitters or receivers 1045, ports 1050, [0058, 60]: including one or more ports 1050 for the reception or transmission of data within the HDMI (“High Definition Multimedia Interface”) network; FIG.1, second device-DVR 130, [0031]: communicate with one or more non-combined protocol aware devices, such as second device-DVR 130 (“2nd information processing device”); 
generating a wire control command based on an IP control command received from a first controller belonging to the first segment (Detert, FIG.1, HDMI network 110, controlling device B 155, [0022, 31-32]: Proxy device 120 connected to both an HDMI network 110 and IP network 105 may forward the commands received from controlling device B 155 (“1st controller”) such as a smart phone to first device-display 125, and forward commands equivalent to CEC (“Consumer Electronics Control”) to another HDMI device), 
wherein 
the IP control command is received via the communication based on the IP (Detert, [0022, 31-32]: Proxy device 120 connected to both an HDMI network 110 and IP network 105 may forward the commands received from controlling device B 155 (“1st controller”) such as a smart phone to first device-display 125), and 
the wire control command is a control command generated using the non-IP wire interface (Detert, [0022, 31-32]: Proxy device 120 forwards the received commands equivalent to CEC (“Consumer Electronics Control”) to another HDMI device); and 
executing the proxy control based on the wire control command by using the communication via the non-IP wire interface (Detert, [0031-32]: the controlling device utilizes a proxy device to transfer communications to and from the controlled device).  
However, Detert does not disclose
share first related information, associated with a proxy control by the first information processing device, with the second information processing device based on the communication via the non-IP wire interface, wherein the second information processing device belongs to a second segment different from the first segment; 
Burks discloses
share first related information, associated with a proxy control by the first information processing device, with the second information processing device based on the communication via the non-IP wire interface, wherein the second information processing device belongs to a second segment different from the first segment (Burks, FIG.5, controller 1 502(1), accessory 504, local environment 506, communication network 508, proxy 510, [0063-65]: proxy 510 connects to network 508 (“1st segment”) and act as a relay between remote controllers 502(2), 502(3) and accessory 504 (“2nd information processing device”). Accessory 504 locates in a local environment 506 (“2nd segment”). In operation, a remote controller, e.g., controller 502(2), establishes a connection (e.g., a pair-verified session) with proxy 510 and send a message to proxy 510 indicating that it wishes to communicate with accessory 504. Proxy 510 can establish a connection (e.g., a pair-verified session) with accessory 504 and use that session to relay messages between controller 502(2) and accessory 504); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “pairing” of Burks into the invention of Detert. The suggestion/motivation would have been to improve controlling operation of accessories by general-purpose computing device, involves communicating request message to proxy device through pair-verified session to perform requested interaction with accessory device (Burks, Abstract, [0004-8]).

Regarding Claim 9, Detert discloses an information processing system, comprising: 
a first information processing device belonging to a first segment of an Internet Protocol (IP) network (Detert, FIG.1, proxy device 120, first device-display 125, [0031]: a proxy device 120 is a combined control protocol capable is coupled with a first device-display 125 (“1st information processing device”) which is non-combined protocol aware device); and 
a second information processing device belonging to a second segment different from the first segment of the IP network (Detert, FIG.1, second network HDMI tree 110, second device-DVR 130, [0031]: second device-DVR 130 (“2nd information processing device”) belonging to a second network HDMI tree 110), 
wherein 
the second information processing device is connected to the first information processing device via a non-IP wire interface (Detert, FIG.10, transmitters or receivers 1045, ports 1050, [0058, 60]: including one or more ports 1050 for the reception or transmission of data within the HDMI (“High Definition Multimedia Interface”) network; [0031]: communicate with one or more non-combined protocol aware devices, such as first device-display 125, second device-DVR 130 (“2nd information processing device”), 
the first information processing device includes: 
circuitry confiqured to (Detert, FIG.10, processor 1010, [0054]: includes one or more processor 1010):  
 (Detert, FIG.10, transmitters or receivers 1045, antennas 1055, [0058, 60]: one or more antennas 1055 for the reception of data via radio signals on an IP network, such as a Wi-Fi network; FIG.1, IP network 105, [0031]:  communicate in an IP network 105 (“1st segment”)); 
communicate, via a non-IP wire interface, the second information processing device (Detert, FIG.10, transmitters or receivers 1045, ports 1050, [0058, 60]: including one or more ports 1050 for the reception or transmission of data within the HDMI (“High Definition Multimedia Interface”) network; [0031]: communicate with one or more non-combined protocol aware devices, such as second device-DVR 130 (“2nd information processing device”); 
generate a wire control command based on an IP command received from a first controller which belongs to the first segment, wherein
the IP control command is received via the communication based on the IP (Detert, [0022, 31-32]: Proxy device 120 connected to both an HDMI network 110 and IP network 105 may forward the commands received from controlling device B 155 (“1st controller”) such as a smart phone to first device-display 125), and
the wire control command is a control command generated using the non-IP wire interface (Detert, [0022, 31-32]: Proxy device 120 forwards the received commands equivalent to CEC (“Consumer Electronics Control”) to another HDMI device);
execute a proxy control based on the wire control command by using the communication via the non-IP wire interface (Detert, [0031-32]: the controlling device utilizes a proxy device to transfer communications to and from the controlled device).
However, Detert does not disclose

Burks discloses
share related information, associated with the proxy control by the first information processing deice, with the second information processing device based on the communication via the non-IP wire interface (Burks, FIG.5, controller 1 502(1), accessory 504, local environment 506, communication network 508, proxy 510, [0063-65]: proxy 510 connects to network 508 (“1st segment”) and act as a relay between remote controllers 502(2), 502(3) and accessory 504 (“2nd information processing device”). Accessory 504 locates in a local environment 506 (“2nd segment”). In operation, a remote controller, e.g., controller 502(2), can establish a connection (e.g., a pair-verified session) with proxy 510 and send a message to proxy 510 indicating that it wishes to communicate with accessory 504. Proxy 510 can establish a connection (e.g., a pair-verified session) with accessory 504 and use that session to relay messages between controller 502(2) and accessory 504).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “pairing” of Burks into the invention of Detert. The suggestion/motivation would have been to improve controlling operation of accessories by general-purpose computing device, involves communicating request message to proxy device through pair-verified session to perform requested interaction with accessory device (Burks, Abstract, [0004-8]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Schmidt et al., US 2012/0131153 A1, Electronic device, e.g. entertainment device, discovery method used in combined network system home network and consumer entertainment network involves recording and processing information from messages received by device.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446